


110 HR 6992 IH: Reclamation Title Transfer Act of

U.S. House of Representatives
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6992
		IN THE HOUSE OF REPRESENTATIVES
		
			September 22, 2008
			Mrs. McMorris Rodgers
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to establish a
		  program to facilitate the transfer to non-Federal ownership of appropriate
		  reclamation projects or facilities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Reclamation Title Transfer Act of
			 2008.
		2.DefinitionsIn this Act:
			(1)Eligible
			 facilityThe term eligible facility means a
			 reclamation project or facility, or a portion of such a project or facility
			 (which may include dams and appurtenant works, water rights, infrastructure,
			 recreational facilities, buildings, distribution and drainage works, and
			 associated lands or interests in lands or water) that meets the criteria for
			 potential transfer established pursuant to section 5.
			(2)Qualifying
			 entityThe term
			 qualifying entity means an agency of a State or local government
			 or an Indian tribe, a municipal corporation, public agency, or other entity
			 such as a water district, that—
				(A)held or holds a
			 water service contract, repayment contract, water rights settlement contract or
			 exchange contract providing for water service from the eligible facility to be
			 transferred; and
				(B)as determined by
			 the Secretary has the capacity to continue to manage the conveyed property for
			 the same purposes that the property has been managed under reclamation
			 law.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(4)Conveyed
			 propertyThe term conveyed property means an
			 eligible facility that has been transferred out of Federal ownership under this
			 Act.
			3.Authorization of
			 title transfer program
			(a)Title transfer
			 programNot later than one year after the date of the enactment
			 of this Act, the Secretary shall establish a program to—
				(1)identify and
			 analyze the potential for public benefits from the transfer out of Federal
			 ownership of eligible facilities, which may include an analysis of the
			 financial, operational, water supply, and environmental characteristics of the
			 properties proposed for transfer; and
				(2)facilitate
			 transfer of title of eligible facilities out of Federal ownership to promote
			 more efficient management of water and water-related facilities.
				(b)Authorization To
			 transfer title to eligible facilitiesThe Secretary, without further
			 authorization from Congress, is authorized to convey all right, title, and
			 interest in any eligible facility to a qualifying entity, provided that—
				(1)the Secretary shall retain any mineral
			 interests associated with the conveyed property, but all mineral interests
			 retained by the United States under this Act shall be managed consistent with
			 Federal law in a manner so as not to interfere with the purposes for which the
			 eligible facility was authorized;
				(2)interests in water
			 shall be conveyed under this Act by a written Agreement between the Secretary
			 and the qualifying entity; and
				(3)interests in eligible facilities shall be
			 conveyed under this Act by a written Agreement between the Secretary and the
			 qualifying entity, developed in consultation with the existing power customers
			 of the eligible facility.
				4.Compliance with
			 environmental and historic preservation lawsBefore conveying land and facilities under
			 this Act, the Secretary shall complete all actions required under all
			 applicable laws, including—
			(1)the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			(2)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.); and
			(3)the National
			 Historic Preservation Act of 1966 (16 U.S.C. 470a et seq.).
			5.Eligibility
			 criteria for title transfer under this ActNot later than one year after the date of
			 the enactment of this Act, the Secretary shall establish criteria for
			 determining whether facilities are eligible for title transfer under this Act.
			 The criteria shall include the following minimum requirements:
			(1)A
			 qualifying entity agrees to accept title to the property proposed for
			 transfer.
			(2)The proposed title
			 transfer will not have an unmitigated significant effect on the
			 environment.
			(3)The qualifying
			 entity intends to use the property for substantially the same purposes the
			 property is being used for at the time the Secretary evaluates the potential
			 transfer.
			(4)The transfer is
			 consistent with the Secretary’s responsibility to protect land and water
			 resources held in trust for federally recognized Indian tribes.
			(5)The transfer is
			 consistent with the Secretary’s responsibility to ensure compliance with
			 international treaties and interstate compacts.
			(6)The qualifying entity agrees to provide, as
			 consideration for the assets to be conveyed, compensation to the United States
			 worth the equivalent of the net present value of any repayment obligation to
			 the United States or other income stream the United States derives from the
			 assets to be transferred at the time of the transfer.
			(7)Interests in water
			 shall only be eligible for conveyance under this Act—
				(A)in connection with
			 a conveyance of title to associated land or infrastructure; and
				(B)when the
			 qualifying entity already has a contractual right to delivery or other interest
			 or use right in the water being considered for conveyance.
				(8)No conveyance under this Act may—
				(A)adversely impact
			 power rates or repayment obligations; or
				(B)include a Federal facility that produces
			 power that is sold to or eligible to be sold to power customers pursuant to
			 section 9(c) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(c)).
				6.LiabilityEffective upon the date of conveyance of any
			 eligible facility pursuant to this Act, the United States shall not be liable
			 under any law for damages of any kind arising out of any act, omission, or
			 occurrence based on its prior ownership or operation of the conveyed
			 property.
		7.BenefitsAfter a conveyance of title under this
			 Act—
			(1)the conveyed
			 property shall not be considered to be a part of a Federal reclamation project;
			 and
			(2)the entity to
			 which the property is conveyed shall not be eligible to receive any benefits,
			 including project power, with respect to the conveyed property, except benefits
			 that would be available to a similarly situated entity with respect to property
			 that is not part of a Federal reclamation project.
			8.Compliance with
			 other laws
			(a)In
			 generalAfter a conveyance of title under this Act, the entity to
			 which the property is conveyed shall comply with all applicable Federal, State,
			 and local laws and regulations in its operation of the conveyed
			 property.
			(b)Applicable
			 authorityIn accordance with section 213(a) and (b) of the
			 Reclamation Reform Act of 1982 (96 Stat. 1269), the ownership and full-cost
			 pricing limitations of Federal reclamation law (the Act of June 17, 1902 (43
			 U.S.C. 371 et seq.), and Acts supplementary thereto and amendatory thereof)
			 shall not apply to water in which an interest is conveyed to a qualifying
			 entity under this Act, except that all provisions of Federal reclamation law
			 shall be applicable to project water provided to the entity from facilities
			 that are part of a Federal reclamation project.
			9.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act. These funds may be used to carry out the investigations authorized under
			 this Act, and for other costs associated with title transfer under this Act,
			 including an appropriate Federal share of the costs of compliance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and other
			 applicable Federal law. Expenditures made by the Secretary under this Act shall
			 not be a project cost assignable to any Federal reclamation project and shall
			 be nonreimbursable.
		10.ReportNot later than two years after the date that
			 funds are made available for this Act, the Secretary shall submit a report to
			 the Natural Resources Committee of the House of Representatives and the Energy
			 and Natural Resources Committee of the Senate. The report shall—
			(1)describe actions
			 taken to implement this Act;
			(2)list conveyances
			 made under this Act;
			(3)state the amount
			 of Federal funds obligated or expended to carry out this Act; and
			(4)describe factors
			 that limit conveyances under in this Act.
			11.Reclamation
			 lawThis Act shall amend and
			 supplement the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts
			 supplementary thereto and amendatory thereof (43 U.S.C. 371 et seq.).
		
